DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 12/15/2021.  Claims 1, 10, and 17 have been amended.

Response to Arguments
	Regarding the Ponsi reference, applicant remarked that Ponsi does not disclose newly amended limitations in claims 1 and 10 and 17.  In response, Figures 11-12 in Ponsi illustrates two pontoons (64, see Figure 11), and a pillow (68) having a top surface layer (62) covering the pillow (68).  Figure 12 illustrates the top surface layer (62) draping lateral sides of the pillow (68) and central portion of pillow (68).  Applicant’s claim has not distinguished claimed “first material” of the top surface and “second material” of the top surface, and since Ponsi’s top surface layer (62) covers lateral sides and central portion of pillow (68) as shown in Figure 12, broad and reasonable interpretation of Ponsi’s top surface layer (62) includes claimed “first material” located at lateral sides of pillow (68) and “second material” located at central portion of pillow (68).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a top surface (622a) covering the top pillow (622) must be shown or the feature(s) canceled from the claim(s).  According to the originally-filed specification, the top surface (622a) and filler material forms the top pillow (622) which is positioned on top of intermediate surface (624).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  a top pillow positioned over a top surface of the two pontoons (claims 1, 10, 17).  According to the originally-filed specification, the top pillow formed by top surface (622a) and filler material and that the top pillow (622) positioned over the intermediate surface (624) of the calf support (600).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding independent claims 1, 10, and 17, as amended, now recites a top surface covering the top pillow, such recitation deems indefinite as the top surface (622a) is a part of the top pillow (622).  Applicant is invited clarify and possibly further defines claimed limitations top pillow formed by top surface and filler material to maintain alignment with the disclosure from the specification.
Dependent claims 2-4, 6-13, 15-20 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Varn (U.S. Patent No. 5,362,305) in view of Ponsi (U.S. Patent No. 7,798,984).
Regarding independent claim 1, Figures 1-8 in Varn discloses applicants claimed cushioned support device (10), comprising:
a pad (30) for supporting a portion of a patient’s leg (18);
a securing system (16) coupled to the pad (30) and configured to secure the portion of the patient’s leg (thigh) to the pad (30) ; and
a connecting member (14) coupled to the pad (30) and configured to couple the cushioned support device (10) to a second (Figures 1-2 and 4 illustrates there are two cushioned devices 10) cushioned support device (10).
Varn reference does not disclose the pad (30) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by filing material inserted between top surface 602a and intermediate surface 624, wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, 68) positioned over a top surface of the two pontoons (64), wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg (Figures 11-12 in Ponsi illustrates two pontoons (64, see Figure 11), and a pillow (68) having a top surface layer (62) covering the pillow (68).  Figure 12 illustrates the top surface layer 62 draping lateral sides of the pillow (68) and central portion of pillow 68.  Applicant’s claim has not distinguished claimed “first material” of the top surface and “second material” of the top surface, and since Ponsi’s top surface layer 62 covers lateral sides and central portion of pillow 68 as shown in Figure 12, broad and reasonable interpretation of Ponsi’s top surface layer 62 includes claimed “first material” located at lateral sides of pillow 68 and “second material” located at central portion of pillow 68).
One of ordinary skill in the art would have recognized that both Varn and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Varn’s pad (30) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons, and the pad (30) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn 
Regarding claim 9, Varn/Ponsi combination, presented above, discloses applicant’s claimed cushioned support device (10), comprising all features as recited in these claims, wherein at least one surface of the pad (30) includes a non-woven material (fleece is non-woven material, column 2 line 24).
Regarding independent claim 10, Figures 1-8 in Varn discloses applicants claimed kit (10) for support a portion of patient anatomy, comprising:
a first cushioned support device (12); and
a second cushioned support device (12, second device as shown in Figures 1-2 and 4);
wherein each cushioned support device (12) comprises:
a pad (30) for supporting a portion of a patient’s leg (see Figure 1);
a securing system (16) coupled to the pad (30) and configured to secure the portion of the patient’s leg to the pad (30); and
a connecting member (14) coupled to the pad (30) and configured to couple the cushioned support device (12) to a second cushioned support device (12).
Varn reference does not disclose the pad (30) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, 68) positioned over a top surface of the two pontoons (64), wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg (Figures 11-12 in Ponsi illustrates two pontoons (64, see Figure 11), and a pillow (68) having a top surface layer (62) covering the pillow (68).  Figure 12 illustrates the top surface layer 62 draping lateral sides of the pillow (68) and central portion of pillow 68.  Applicant’s claim has not distinguished claimed “first material” of the top surface and “second material” of the top surface, and since Ponsi’s top surface layer 62 covers lateral sides and central portion of pillow 68 as shown in Figure 12, broad and reasonable interpretation of Ponsi’s top surface layer 62 includes claimed “first material” located at lateral sides of pillow 68 and “second material” located at central portion of pillow 68).
One of ordinary skill in the art would have recognized that both Varn and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Varn’s pad (30) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons, and the pad (30) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn .

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murcott (U.S. Patent No. 3,535,718) in view of Ponsi (U.S. Patent No. 7,798,984).
Regarding independent claim 1, Figures 1-4 in Murcott discloses applicants claimed cushioned support device (B), comprising:
a pad (11) for supporting a portion of a patient’s leg (22, Figure 1 illustrates cushioned support device B are also applied to legs, column 4 lines 31-33);
a securing system (16-17) coupled to the pad (11) and configured to secure the portion of the patient’s leg (22) to the pad (11) ; and
a connecting member (A, portion of coupling strap A between the two cushioned support devices B) coupled to the pad (11) and configured to couple the cushioned support device (B) to a second (B, Figure 1 illustrates there are two cushioned devices B) cushioned support device (B).
Murcott reference does not disclose the pad (11) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg.

One of ordinary skill in the art would have recognized that both Murcott and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Murcott’s pad (11) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons and the pad (11) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.
Regarding independent claim 10, Figures 1-4 in Murcott discloses applicants claimed kit for support a portion of patient anatomy, comprising:
a first cushioned support device (B); and
a second cushioned support device (B, second device as shown in Figure 1);
wherein each cushioned support device (B) comprises:
a pad (11) for supporting a portion of a patient’s leg (22, Figure 1 illustrates cushioned support device B are also applied to legs, column 4 lines 31-33);
a securing system (16-17) coupled to the pad (11) and configured to secure the portion of the patient’s leg (22) to the pad (11); and
a connecting member (A, portion of coupling strap A between the two cushioned support devices B) coupled to the pad (11) and configured to couple the cushioned support device (B) to a second cushioned support device (B, Figure 1 illustrates there are two cushioned devices B).
Murcott reference does not disclose the pad (11) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by 
One of ordinary skill in the art would have recognized that both Murcott and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Murcott’s pad (11) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons, and the pad (11) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.

s 1, 6-7, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janning (U.S. Patent Application Publication No. US 2017/0304104 A1) in view of Ponsi (U.S. Patent No. 7,798,984).
Regarding independent claim 1, Figures 1-2 in Janning discloses applicants claimed cushioned support device (21), comprising:
a pad (24) for supporting a portion of a patient’s leg (paragraph 0019 discloses the device is a leg abductor, which is applied on the legs);
a securing system (26, 28 are hook-n-loop fastening system) coupled to the pad (24) and configured to secure the portion of the patient’s leg to the pad (24) ; and
a connecting member (40, 42) coupled to the pad (24) and configured to couple the cushioned support device (21) to a second (21, Figures 1-2 illustrate there are two cushioned devices 21) cushioned support device (21).
Janning reference does not disclose the pad (24) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, 68) positioned over a top 
One of ordinary skill in the art would have recognized that both Janning and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Janning’s pad (24) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons and the pad (11) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.
Regarding claim 6, Janning/Ponsi combination, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, wherein the securing system (26, 28, hook-n-loop fastening system) comprises a leg wrap 
Regarding claim 7, Janning/Ponsi, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, wherein the connecting member (40, 141, Figure 6 in Janning) is configured to releasably couple (144, pin coupling) the cushioned support device (21) to the second cushioned support device (21).
Regarding independent claim 10, Figures 1-2 in Janning discloses applicants claimed kit for support a portion of patient anatomy, comprising:
a first cushioned support device (21); and
a second cushioned support device (21, second device as shown in Figures 1-2);
wherein each cushioned support device (12) comprises:
a pad (24) for supporting a portion of a patient’s leg (paragraph 0019 discloses the device is a leg abductor, which is applied on the legs);
a securing system (26, 28 are hook-n-loop fastening system) coupled to the pad (24) and configured to secure the portion of the patient’s leg to the pad (24); and
a connecting member (40, 42) coupled to the pad (24) and configured to couple the cushioned support device (21) to a second cushioned support device (21, Figures 1-2 illustrate there are two cushioned devices 21).
Janning reference does not disclose the pad (24) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg.
However, Figure 11 in Ponsi teaches analogous pad (12) comprises two separately constructed pontoons (column 5 lines 7-13 describes two internal paddings 64, separately by stitch 66) extending parallel to the patient’s leg and a top pillow (62, 68) positioned over a top surface of the two pontoons (64), wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg (Figures 11-12 in Ponsi illustrates two pontoons (64, see Figure 11), and a pillow (68) having a top surface layer (62) covering the pillow (68).  Figure 12 illustrates the top surface layer 62 draping lateral sides of the pillow (68) and central portion of pillow 68.  Applicant’s claim has not distinguished claimed “first material” of the top surface and “second material” of the top surface, and since Ponsi’s top surface layer 62 covers lateral sides and central portion of pillow 68 as shown in Figure 12, broad and reasonable interpretation of Ponsi’s top surface layer 62 includes claimed “first material” located at lateral sides of pillow 68 and “second material” located at central portion of pillow 68).
One of ordinary skill in the art would have recognized that both Janning and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Janning’s pad (24) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons and the pad (24) further comprises a center portion, taught by 
Regarding claim 11, Murcott/Ponsi combination presented above, discloses applicant’s claimed cushioned support device (B), comprising all features as recited in these claims, including a pillow (Figure 1 illustrate a pillow under the person’s head).
Murcott does not explicitly discloses a knee support pillow.
	However, Murcott’s head support pillow is fully capable of being placed in the knee, thereby functions as a knee support pillow.
Therefore, it would have been obvious to one of ordinary skilled in the art to utilize Murcott’s head support pillow as a knee support pillow as deems necessary to provide support and comfort to the person.
Regarding claim 15, Janning/Ponsi, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, wherein the securing system comprises a first flap (26) configured to removably attach to a second flap (28).
Regarding claim 16, Janning/Ponsi, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, wherein the connecting member (40, 141, Figure 6 in Janning) of each cushioned support device (21) is configured to removably couple (144, pin coupling) the cushioned support device (21) to the other cushioned support device (21).
Regarding independent method claim 17, Janning discloses applicants claimed method of refurbishing a cushioned support device (paragraph 0020 discloses the claimed device is 
providing a cushioned support device (21) for refurbishment, the cushioned support device (21, see Figures 1-2) comprising:
a pad (24) for supporting a portion of a patient’s leg;
a securing system (26, 28) coupled to the pad (24) and configured to secure the portion of the patient’s leg to the pad (24); and
a connecting member (40, 42) coupled to the pad (24) and configured to couple the cushioned support device (21) to a second cushioned support device (21); 
inspecting the cushioned support device (paragraph 0020 discloses wear and soiled deems visible on the cushioned device, hence implicitly discloses inspection step); and 
preparing the cushioned support device for re-use (paragraph 0020 discloses the pad being removable or replaceable, hence implicitly discloses the preparing the cushioned device for re-use).
Janning reference does not disclose the pad (24) comprises two separately constructed pontoons extending parallel to the patient’s leg and a top pillow (claimed limitations top pillow is interpreted to be top panel, such interpretation is consistent with applicant’s paragraph 0055 in originally-filed specification which describes top pillow 622 is formed by surfaces 602a, 602b stitched) positioned over a top surface of the two pontoons, wherein wherein the pad (30) further comprises a top surface covering the top pillow, the top surface comprising a first material extending along lateral sides of the top pillow and a second material configured to conform to the patient’s leg.

One of ordinary skill in the art would have recognized that both Janning and Ponsi are analogous as they are both directed to supporting limbs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Janning’s pad (24) formed by two separately constructed pontoons extending parallel to the patient’s leg and a top pillow positioned over a top surface of the two pontoons and the pad (24) further comprises a center portion, taught by Ponsi, as such construction of the stitching deems to help seat and orient padding when worn (column 5 lines 40-44) and that the deformable center portion (68) deems to provide comfort to the wearer’s leg.
Regarding method claim 18, Janning/Ponsi combination discloses applicants claimed method of refurbishing a cushioned support device (21), comprising all features as recited in these claims, further comprising repairing damage sustained by the cushioned support device (paragraph 0020 in Janning discloses the cushions 24 are removable and replaceable as they wear or becoming soiled, such disclosure implicitly describing claimed repairing step).
Regarding method claim 20, Janning/Ponsi combination discloses applicant’s claimed method of refurbishing a cushioned support device (21), comprising all features as recited in these claims, further comprising cleaning the cushioned support device (paragraph 0020 in Janning discloses the cushions 24 are removable and replaceable as they wear or becoming soiled, such disclosure implicitly describing claimed repairing step).

Claims 2-4, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Janning (U.S. Patent Application Publication No. US 2017/0304104 A1)/Ponsi (U.S. Patent No. 7,798,984) in view of Olsen (U.S. Patent No. 4,422,455).
Regarding claims 2-4, Janning/Ponsi combination, presented above, discloses applicant’s claimed device comprising all features as recited in these claims.
Janning/Ponsi combination does not further disclose an attachment mechanism coupled to the pad and configured to couple the cushioned support device to an object to maintain the cushioned support device on a supporting surface, wherein the attachment mechanism is configured to removably couple the cushioned support device to the object, wherein the object is a rail associated with an operating room table.
However, Figures 1-2 in Olsen teaches an attachment mechanism (15) coupled to the pad (37) and configured to couple the cushioned support device (13) to an object (S, column 3 lines 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of applicant’s claimed invention to include an attachment mechanism coupled to the pad and configured to couple the cushioned support device to an object to maintain the cushioned support device on a supporting surface, taught by Olsen, as such features allows the cushion support device to anchor at a safe site, thereby providing stability during gait training.
Regarding claim 8, Janning/Ponsi/Olsen combination, presented above, discloses applicant’s claimed cushioned support device (21), comprising all features as recited in these claims, including the coupling mechanism (40, 42).
The combination does not discloses the coupling mechanism comprises a first portion of a buckle clip configured to removably couple with a second portion of the buckle clip on the second cushioned support device.
	However, Figures 1-2 in Olsen teaches a coupling mechanism (23) comprises a first portion (female portion of buckle 23, Figure 2) of a buckle clip (25) configured to removably couple with a second portion (male portion of buckle 23, Figure 2).
	One of ordinary skill in the art would have recognized that buckle coupling mechanism is well known in the restraining arts.
	Therefore, it would have been obvious to one of ordinary skill prior to effective filing of applicant’s claimed invention to substitute Olsen’s buckle clip for Janning’s coupling mechanism 
Regarding claims 12-13, Janning/Ponsi combination, presented above, discloses applicant’s claimed kit comprising a first and second cushioned support devices (21), comprising all features as recited in these claims.
Janning/Ponsi combination does not disclose at least one of the cushioned support devices further comprises an attachment mechanism coupled to the pad and configured to couple the cushioned support device to an object to maintain the cushioned support device on a supporting surface, wherein the attachment mechanism is configured to be removably coupled the cushioned support device to the object.
However, Figures 1-2 in Olsen teaches at least one of the cushioned support devices (13) further comprises an attachment mechanism (15) coupled to the pad (37) and configured to couple the cushioned support device (13) to an object (S, column 3 lines 31-33 teaches the object S is a frame of the bed) to maintain the cushioned support device on a supporting surface, wherein the attachment mechanism (15) is configured to be removably coupled (23, buckle clip) the cushioned support device (13) to the object (S).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of applicant’s claimed invention to include an attachment mechanism configured to removably couple the cushioned support device to the object, taught by Olsen, as such features allows the cushion support device to anchor at a safe site, thereby providing stability during gait training.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Janning (U.S. Patent Application Publication No. US 2017/0304104 A1)/Ponsi (U.S. Patent No. 7,798,984), in view of Barrett (U.S. Patent No. 5,085,214).
Regarding claim 19, Janning/Ponsi combination, presented above, discloses applicant’s claimed device comprising all features as recited in these claims.
Janning/Ponsi combination does not further disclose comprising filling the pad with a filling material, column 3 lines 14-17 discloses a liquid as filling material.
	However, Barrett discloses an analogous limb cushioned support device comprising the pad (12) will liquid filing material.
	One of ordinary skill in the art would have recognized that water is a well-known filling material for limb supporting devices.
	Therefore, it would have been obvious to one of ordinary skill in the art prior applicant’s effective filing date to construct Janning/Ponsi’s pad comprising filling material therein, thereby disclosing the filling step, as liquid filling material is a versatile design which allows the pad to be collapsed to be compact configured to be stored (column 5 lines 50-61).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Varn (U.S. Patent No. 5,362,305)/Ponsi (U.S. Patent No. 7,798,984), in view of Leach (U.S. Patent No. 8,136,186).
Regarding claim 21, Varn/Ponsi combination, presented above, discloses applicant’s claimed device comprising all features as recited in these claims including deformable center portion (68, see Figure 12 in Ponsi).
The combination does not disclose the deformable of the center portion is spandex.

One of ordinary skill in the art would have recognized that Ponsi and Leach are analogous as they are both pillow invention directed to support a body part.
Therefore, it would have been obvious to one of ordinary skill in the art prior applicant’s effective filing date to construct Varn/Ponsi’s deformable center portion (68, Ponsi teaching) using Leach’s spandex material is known for comfort and durability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786